Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on September 16, 2020.  Claims 1-20 are pending.

Specification
The disclosure is objected to because of the following informalities: .
At [26], “the ODB OBD II interface” appears to be intended as “the OBD II interface”.
At [44], “ODB II port” appears to be intended as “OBD II port”.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “the mobile device processor”.  Claim 2 is dependent on claim 1, which introduced “a mobile device processor” and made secondary reference to “the processor”.  It is unclear, and therefore indefinite, if the “processor” and “mobile device processor” are the same processor.  The secondary references must be consistent.
Claims 3, and 7-9 are rejected for incorporation of the errors of the base claim by dependency.
Claim 3 recites the limitation “the mobile device processor”.  Claim 3 is dependent on claim 1, which introduced “a mobile device processor” and made secondary reference to “the processor”.  It is unclear, and therefore indefinite, if the “processor” and “mobile device processor” are the same processor.  The secondary references must be consistent.
Claim 4 recites the limitation “the mobile device processor”.  Claim 4 is dependent on claim 1, which introduced “a mobile device processor” and made secondary reference to “the processor”.  It is unclear, and therefore indefinite, if the “processor” and “mobile device processor” are the same processor.  The secondary references must be consistent.
Claim 7 recites the limitation “the mobile device processor”.  Claim 7 is dependent on claim 2 and claim 1, which introduced “a mobile device processor” and made secondary reference to “the processor”.  It is unclear, and therefore indefinite, if the “processor” and “mobile device processor” are the same processor.  The secondary references must be consistent.
Claim 9 recites the limitation “the mobile device processor”.  Claim 2 is dependent on claim 2 and claim 1, which introduced “a mobile device processor” and made secondary reference to “the processor”.  It is unclear, and therefore indefinite, if the “processor” and “mobile device processor” are the same processor.  The secondary references must be consistent.
Claim 10 recites the limitation “the mobile device processor”.  Claim 2 is dependent on claim 1, which introduced “a mobile device processor” and made secondary reference to “the processor”.  It is unclear, and therefore indefinite, if the “processor” and “mobile device processor” are the same processor.  The secondary references must be consistent.

Allowable Subject Matter
Claims 1 and 11-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3666



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666